Title: From James Madison to Richard Rush, 12 August 1820
From: Madison, James
To: Rush, Richard


                
                    Dr. Sir
                    Montpellier Aug. 12. 1820
                
                In acknowledging your favor of Sepr. last, an interval between that date & this, presents itself which would call for apology, were I less sure that you would put no misconstruction on it. The truth is, I well know your time must be so engrossed with objects more important than my correspondence, that I am unwilling to multiply its interferences; notwithstanding the temptations I feel in the pleasure which your letters afford me.
                I thank you much, my dear Sir, for your kindness in procuring the posthumous works of Gibbon, and the continuation of Eustace, by Sr. R. Hoare. The latter I have not yet found it convenient to look over. The former has recreated not a few of my leisure hours. I have to thank you also for the copy you were so good as to spare, of the pamphlet relating to the Holkam Estate. It contains some instructive, and many amusing pages. I was surprizd to see stated as expedient, the substitution of dotting, for turfing. I had practised the former for several years on a small scale, without regarding it in the least as a new idea.
                The scene you are witnessing in the case of the British Queen, so agitating on the local theatre, is regarded not without curiosity at this distance. The Ministry seem to be entangled in their own web: and Monarchy itself may well dread the tendency of such specimens, in the present temper of

the world, and with the contrast of an uncorrupted Republic giving full relief to such deformities. This consideration, I presume, accounts for the general anxiety to stifle the enquiry in its birth.
                You see that the evasive resorts of the B. Parliament agst. the retaliatory Acts of Congress, have produced a further effort to force a reciprocity in the W. Inda. trade. I heartily wish you may be able to negociate the controversy into a just & amicable settlement, for the benefit of both parties. Resting as the claims of Congs. do, on the soundest of principles, and united & committed in the contest as all parties here now are, no retreat on this side can be expected on the other; notwithstanding the advantage it may have at this postponed epoch, makg. the British ⟨W.⟩ Indies independent of direct supplies from the U. S. particularly by supplies, thro’ Canada, from the districts now so productive, on the Lakes and the St. Laurence. It has always appeared to me, that the B. Govt. had no plausible plea for the course it has pursued. The rule of reciprocity, the only admissible one, between independent nations, evidently forbade it. The very principle of Colonial Monopoly gives no countenance to it: that principle excluding all commercial intercourse, between a Colony & a foreign country, other than through the parent State, and being abandoned the moment a direct intercourse is opened in national vessels. The colonial ports in this case are assimilated to other ports of the same nation opened to such intercourse: and are brought of course within the same rule of reciprocity. Nor is there any truth in the plea, so much urged on the British side, & too often admitted on ours, which refers to the practice of other European nations having colonies. The general practice of these nations, conformably to the colonial principle, is to shut the colonies, agst. all direct trade with foreign countries. But it is equally their practice, whenever they find it requisite to suspend the principle, by opening the colonial ports to a foreign trade, to respect the principle of reciprocity, by allowing to foreign vessels the same carrying privileges with their own. If there be any exception, it is of recent date, and probably an effect of the British practice instead of a precedent for it.
                You will learn with pleasure that the seasons of the present year are proving abundantly fruitful throughout our whole country. For want of adequate markets however, particularly for the esculent grains, the surplus will not give the desired relief from the pressure felt by so large a portion of the people. This must be the work of time & economy; aided by professional & household manufactures. The latter abridges the expenditures of individuals; and both, the amount to be paid to foreign nations. There are glimpses it would seem, in late Parliamentary discussions, of some approaching relaxation of the system which precludes the sale of British products, by refusing to purchase those of other Countries. In so plain a case, the error of

the system can not permanently resist the increasing light on all subjects of political economy. But it is so common to find a long interval between the discovery and the correction of a false policy, that other remedies must be relied on, for the difficulties felt here.
                Mrs. Madison & myself are much gratified by the promise of Mrs Rush & yourself, to give us an oppy. of welcoming you both in due time, at Montpr. We shall do it, with the same affecte. feelings, with which we now jointly tender our great respect, & all our best wishes.
                
                    J. M.
                
                
                    Mrs. M. desires me to mention, that she committed to Mr. Astor a long letter for Mrs. Rush; which he may have retained untill he should pass from the Continent to England.
                
            